DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2016/0321174).
In regard to claim 1, Li et al. discloses a hard disk format conversion method (see abstract), wherein the method is applied to a storage device (Figure 2), and the method comprises: selecting a first storage unit, wherein the first storage unit stores data in a first storage format (paragraph 0067: “configurable space 530 from the available portion of the storage space formatted using SMR technology”); and instructing the first storage unit to convert the first storage format into a second storage format to obtain a second storage unit (paragraph 0067: “the drive controller converts configurable space 530 from the available portion of the storage space formatted using SMR technology into dynamic cache space formatted using PMR technology”), wherein each of the first storage format and the second storage format is one of a shingled magnetic recording SMR format or a perpendicular magnetic recording PMR format, and the first storage format is different from the second storage format (as noted above).
In regard to claim 2, Li et al. discloses wherein before the selecting a first storage unit, the method further comprises: determining whether the storage device meets a preset condition (paragraph 0066: “if the drive controller determines that there is plenty of available storage space on data storage medium 500 (e.g., storage space 522 is relatively large) but that static cache space 510 is nearly or completely filled, the drive controller may convert configurable space 530 to be a dynamic cache space associated with static cache space 510”).
In regard to claim 3, Li et al. discloses that the preset condition comprises any one of and a combination of the following conditions: whether free space of the storage device is lower than a specified space threshold (paragraph 0066: “if the drive controller determines that there is plenty of available storage space on data storage medium 500 (e.g., storage space 522 is relatively large) but that static cache space 510 is nearly or completely filled, the drive controller may convert configurable space 530 to be a dynamic cache space associated with static cache space 510”; “the total cache space on data storage medium 500 may include both static cache space 510, which may have a fixed size and may be always unavailable to be used by the host as part of the storage space, as well as configurable space 530, which may be converted from storage space 522 (e.g., the available portion of the storage space)”); whether a quantity of first storage units is higher than a specified first quantity threshold (see paragraph 0066, as noted above); whether a quantity of second storage units is lower than a specified second quantity threshold (see paragraphs 0065 & 0066); whether cold data stored in the storage device reaches a specified first proportion threshold, wherein the cold data is data whose access frequency is lower than a temperature threshold; whether hot data stored in the storage device reaches a specified second proportion threshold, wherein the hot data is data whose access frequency is higher than the temperature threshold; or whether input/output operations per second IOPS of the storage device is lower than a specified input/output operation threshold.
In regard to claim 4, Li et al. discloses wherein the first storage unit is preconfigured with a first parameter and a second parameter, the first parameter is used to support the first storage format, and the second parameter is used to support the second storage format (suggested in paragraph 0067: “the drive controller may take into account a conversion ratio indicative of the relative areal data densities of the SMR and PMR technologies”); and the instructing the first storage unit to convert the first storage format into a second storage format specifically comprises: instructing the first storage unit to enable the second parameter and disable the first parameter (suggested in paragraph 0067: “because SMR technology is capable of storing data with a higher areal data density than PMR technology, the drive controller may determine that configurable space 530 can store a larger amount of data (e.g., 4 GB) when formatted as storage space using SMR technology, and a smaller amount of data (e.g., 3 GB) when formatted as dynamic cache space using PMR technology. Thus, when determining how much available storage space to convert into dynamic cache space, a conversion ratio indicative of the different areal data densities may be employed”).
In regard to claim 5, Li et al. discloses that the first parameter comprises any one of and a combination of a flying height, bits per inch BPI, tracks per inch TPI, a distance between a reader and a writer in a tangent line, and a distance between the reader and the writer in a radial direction (paragraph 0067: “the relative areal data densities of the SMR and PMR technologies”, which suggests the claimed bits per inch and tracks per inch).
In regard to claim 6, Li et al. discloses wherein before the instructing the first storage unit to convert the first storage format into a second storage format, the method further comprises: migrating, to another storage unit of the storage device, the data stored in the first storage unit (paragraph 0006: “The method may also include writing the set of data to the cache space in response to dynamically converting the available portion into the dynamic cache space.”).
Claims 7-12 have similar limitations as claims 1-6, and are therefore rejected on the same grounds.
In regard to claim 13, Li et al. discloses a storage device (Figure 2), wherein the storage device comprises a processor (Figure 3) and at least two zones (see Figure 3, elements 340, 334), and the at least two zones comprise a shingled magnetic recording SMR zone (paragraph 0072: “storage space (having SMR areal density)”) and a perpendicular magnetic recording PMR zone (paragraph 0072: “cache space (having PMR areal density)”); the processor is configured to select a first zone, wherein data is stored in the first zone in a first storage format (paragraph 0067: “configurable space 530 from the available portion of the storage space formatted using SMR technology”); and the processor is configured to instruct the first zone to convert the first storage format into a second storage format to obtain a second zone (paragraph 0067: “the drive controller converts configurable space 530 from the available portion of the storage space formatted using SMR technology into dynamic cache space formatted using PMR technology”), wherein each of the first storage format and the second storage format is one of an SMR format or a PMR format, and the first storage format is different from the second storage format (as noted above).
Claims 14-18 have similar limitations as claims 2-6, and are therefore rejected on the same grounds.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Zhu et al. (US 2018/0174613) discloses a storage device wherein a first head of a first actuator arm assembly reads from and/or writes to a first zone exclusively; a second head of a second actuator arm assembly reads from and/or writes to a second zone exclusively; and the first and second head are capable of simultaneously reading from and writing to the recording surface.
Farhan et al. (US 10,120,582) discloses a storage device controller that writes data to a cache region of a storage device using a particular storage format; and the storage device controller then migrates the cached data to a storage region of the device, where the data is written using a different storage format.
Kulkarni et al. (US 2019/0013046) discloses a storage system wherein if the defected/failed medium is a portion of a single disc, then another portion of the disc may be converted from a conventional magnetic recording (CMR) scheme to shingled magnetic recording (SMR) scheme.
Boyle et al. (US 2019/0244638) discloses a dynamic hybrid SMR DSD that is capable of dynamically converting certain realms from being written with overlapping tracks as an SMR realm into being written with non-overlapping tracks as a CMR realm, and vice-versa.
Jo et al. (US 10,754,574) discloses a storage device wherein a controller converts PMR zones to SMR transparently as the storage device's available storage capacity falls below a given threshold.
Ehrlich et al. (US 10,936,498) discloses magnetic recording wherein when an SMR HDD receives a write command that references one or more target logical block addresses (LBAs) and includes write data, the write data are written to a media cache of the HDD in a conventional magnetic recording (CMR) region of the HDD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner advises that interviews typically last less than one hour, and are unlikely to result with any determination or decision regarding patentability, favorable or otherwise. Any proposed amendment to the claims, in an attempt to overcome a rejection, would require: (a) closer, more in-depth review of the applied reference(s); and/or (b) further and more extensive search by the Examiner, both of which could only be performed upon Applicant’s filing of a written response. For the same reasons, any arguments against the Examiner’s rejections (with or without proposed amendments), while to be fully considered, are unlikely to change the disposition of the claims within the limited amount of time allotted for interviews, and would be best presented by the Applicant in a written response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688